DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 2/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”) and U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”).

As for claim 1, Green discloses a sensor pod (Fig. 4) for detecting or providing information about characteristics of an environment, the sensor pod comprising:
a three-dimensional round enclosure (see Fig. 4); the three-dimensional round enclosure having at least one cross section that is circular or approximately circular (see Fig. 4), the three-dimensional round enclosure containing at least the following:
(i)    a power supply (411); and
(vii)    one or more sensors (402, 404, 406, 408); wherein the one or more sensors comprise at least one of the following: a temperature sensor (402), a humidity sensor (408), an oxygen sensor (404), a carbon dioxide sensor, a phosphine sensor, an 
Green does not disclose (ii) a memory; (iii) a processor, the processor configured to execute instructions in the memory and to read and write data to and from the memory, (iv) a radio receiver; (v) a radio transmitter; and (vi) an antenna; the antenna configured to wirelessly transmit data and receive data.  Instead, Green discloses a generic transmitter 410 for wirelessly transmitting data (paragraph [0056]).
However, Luna discloses (ii) a memory (706); (iii) a processor (704), the processor configured to execute instructions in the memory and to read and write data to and from the memory (paragraphs [0031] and [0032]), (iv) a radio receiver (receiver; paragraph [0039]); (v) a radio transmitter (transmitter; paragraph [0039]); and (vi) an antenna (antenna; paragraph [0039]); the antenna configured to wirelessly transmit data and receive data (paragraphs [0031] and [0039]).  Luna discloses that the memory, processor, radio receiver, radio transmitter and antenna function together for wirelessly transmitting data (paragraphs [0031], [0032] and [0039]).
Because Green and Luna both disclose structures for wirelessly transmitting data, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the structures of Luna for the transmitter of Green to achieve the predictable result of providing structures for wirelessly transmitting data.
Green as modified by Luna discloses that the power supply (Green: 411 and Luna: 714) is operably coupled to the memory chip (Luna: 706), the processor (Luna: 704), the radio receiver (Luna: 716 and paragraph [0039]), the radio transmitter (Luna: 
wherein the three-dimensional round enclosure comprises a permeable area (Green: paragraph [0058]), thereby allowing the one or more sensors to detect the environment.
Green as modified by Luna does not disclose that the sensor pod sends data to or receives data from a second sensor unit.
However, Fromme discloses a sensor pod (903) that sends data to or receives data from a second sensor unit (901).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green and Luna to receive data from a second sensor unit as disclosed by Fromme so that multiple piles of silage can be monitored from a single location (Fromme: col. 11, lines 34-37).

As for claim 7, Green as modified by Luna and Fromme discloses that the one or more sensors comprises a temperature sensor (Green: 402) and a humidity sensor (Green: 408).

.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”) and U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”) as applied to claim 1, further in view of U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”).

As for claim 2, Green as modified by Luna and Fromme discloses all the limitations of the claimed invention
except that the sensor pod further comprises one or more external sensors as recited.
However, Varikooty discloses one or more external sensors not contained within a three-dimensional enclosure (paragraph [0049]), wherein data is collected by a sensor pod (100) from the one or more external sensors (paragraph [0049]) using a wireless connection or direct coupling between the one or more external sensors and the sensor pod (paragraphs [0048] and [0049]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna and Fromme by including the one or more external sensors as disclosed by Varikooty in 

As for claim 3, Green as modified by Luna, Fromme and Varikooty discloses that the one or more external sensors is coupled to the sensor pod (Varikooty: paragraphs [0048] and [0049]).

As for claim 4, Green as modified by Luna, Fromme and Varikooty discloses that data is collected from the one or more external sensors by a wireless connection (Varikooty: paragraphs [0048] and [0049]).

As for claim 5, Green as modified by Luna, Fromme and Varikooty discloses that the one or more external sensors comprises at least one of the following: an external temperature sensor (Varikooty: paragraph [0036]), an external humidity sensor, an external carbon dioxide sensor, an external oxygen sensor, an external phosphine sensor, an external ethylene sensor, an external acoustic sensor; an external positioning sensor, an external accelerometer, and an external pressure sensor.

As for claim 6, Green as modified by Luna, Fromme and Varikooty discloses that the one or more external sensors comprise at least one of the following: an external temperature sensor (Varikooty: paragraph [0036]), an external humidity sensor, an external phosphine sensor, an external carbon dioxide sensor, and an external oxygen sensor.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”) and U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”) as applied to claim 1, further in view of CN 106645599 by Duan et al. (“Duan”).

As for claim 9, Green as modified by Luna and Fromme discloses all the limitations of the claimed invention including that the one or more sensors comprises a temperature sensor, and a humidity sensor, 
except a phosphine sensor.
However, Duan discloses a phosphine sensor (17).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna and Fromme by including the phosphine sensor as disclosed by Duan in order to detect parameters such as pests and gases in real time (Duan: Abstract).

As for claim 10, Green as modified by Luna, Fromme and Duan discloses that the one or more sensors further comprises at least one of the following: an oxygen sensor (Green: 404), a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, a positioning sensor, an accelerometer, and a pressure sensor.

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”) and U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”) as applied to claim 1, further in view of U.S. Patent 7,253,602 issued o Shvach et al. (“Shvach”).

As for claim 11, Green as modified by Luna and Fromme discloses all the limitations of the claimed invention
except that the sensor pod is configured to be in two possible modes as recited.
However, Shvach discloses a sensor (92) that is configured to be in two possible modes: an active mode (Shvach: col. 7, lines 45-50), in which power from the power supply is delivered to a radio transmitter (step 160) and radio receiver (step 158), or a sleep mode (Shvach: col. 7, lines 45-50), in which power from the power supply is not delivered to the radio transmitter (step 162) or the radio receiver (step 168); wherein the sensor can switch between the active mode and the sleep mode and between the sleep mode and the active mode (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna and Fromme to be configured in the active and sleep modes as disclosed by Shvach in order to save energy consumption (Shvach: col. 7, lines 45-50).


data received by the sensor pod is outside of a predetermined range or a predetermined set of ranges;
data received by the sensor pod is different from or substantially different from a predetermined value or a predetermined set of values;
the sensor pod was in the sleep mode for a predetermined time period (Shvach: step 144); and
the sensor pod detects pressure and/or movement.

As for claim 13, Green as modified by Luna, Fromme and Shvach discloses that the sensor pod will automatically transfer data (Shvach: see Fig. 8) to a gateway upon switching from sleep mode to active mode.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”) and U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”) as applied to claim 11, further in view of U.S. Patent Application Publication 2017/0350241 by Shi et al. (“Shi”) 


except that the sensor pod switches from the active mode to the sleep mode as recited.
However, Shi discloses a sensor (10) that switches from the active mode to the sleep mode upon at least one the following:
data received by the sensor pod is within a predetermined range or ranges;
data received by the sensor pod is equal to or substantially equal to a predetermined value or values;
the sensor pod was in the active mode for a predetermined time period (paragraph [0080]); and
the sensor pod cannot find connectivity to a wireless network for a predetermined time period.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Fromme and Shvach by configuring it to switch from the active mode to the sleep mode as disclosed by Shi in order to allow the sampling rate to change, thus allowing further power conservation (Shi: paragraph [0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”) and U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”) as applied to claim 1, further in view of U.S. Patent .

As for claim 15, Green as modified by Luna and Fromme discloses all the limitations of the claimed invention
except that the antenna comprises a first antenna unit and a second antenna unit, and wherein the plane defined by the first antenna unit is oriented perpendicular to or nearly perpendicular to the plane defined by the second antenna unit.
However, Pierce discloses an antenna that comprises a first coaxial antenna unit and a second coaxial antenna unit, and wherein the plane defined by the first coaxial antenna unit is oriented perpendicular to or nearly perpendicular to the plane defined by the second coaxial antenna unit (col. 3, lines 56-60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the antenna of Green, Luna and Fromme by including the first and second antennas as disclosed by Pierce in order to improve the reception of the antenna in the presence of standing waves (Pierce: col. 43-48).
Green as modified by Luna, Fromme and Pierce does not disclose that the first and second antennas each have a coaxial structure.  Green as modified by Luna, Fromme and Pierce discloses generic structures that connect the antennas to the other electrical elements (e.g. see elements 20 and 22 in Fig. 2 of Pierce).

Because Pierce and Crowley both discloses structures for connecting antennas to other electrical structures, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the coaxial structures of Crowley for the structures of Pierce to achieve the predictable result of connecting antennas to other electrical structures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”), U.S. Patent 3,475,687 issued to Pierce (“Pierce”) and U.S. Patent Application Publication 2019/0107617 by Crowley (“Crowley”) as applied to claim 15, further in view of U.S. Patent 7,392,030 issued to Sunaga (“Sunaga”).

As for claim 16, Green as modified by Luna, Fromme, Pierce and Crowley discloses all the limitations of the claimed invention
except that the sensor pod tests the connectivity for each of the first coaxial antenna unit and the second coaxial antenna units prior to communication, and communicates using the coaxial antenna unit having the better connectivity.
However, Sunaga discloses a device that tests (step S9) the connectivity for each of a first  antenna unit (1) and a second antenna unit (2) prior to communication 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Fromme, Pierce and Crowley by configuring it to test the connectivity as disclosed by Sunaga in order to obtain good reception from the antennas when communicating (Sunaga: col. 2, lines 34-43).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853